NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JASON JENKINS, DOC #S05703,                   )
                                              )
            Appellant,                        )
                                              )
v.                                            )    Case No. 2D19-470
                                              )
STATE OF FLORIDA,                             )
                                              )
            Appellee.                         )
                                              )

Opinion filed November 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Charlotte County, Donald H. Mason, Judge.




PER CURIAM.


            Affirmed.



VILLANTI, BLACK, and SLEET, JJ., Concur.